United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-785
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2010 appellant, through his attorney, filed a timely appeal of an
October 29, 2009 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which affirmed a prior decision reducing his compensation benefits.1 Pursuant to the Federal
Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

By order dated November 23, 2010, the Board dismissed this appeal on the grounds that neither a person who
was adversely affected by a final OWCP decision or his authorized representative had filed an application for review
with the Board, pursuant to 20 C.F.R. § 501.3(a). Order Dismissing Appeal, Docket No. 10-785 (issued
November 23, 2010). The Board vacated the Order Dismissing Appeal, via an order dated July 13, 2011, as counsel
submitted a signed statement by appellant designating him to represent appellant on appeal before the Board,
pursuant to 20 C.F.R. § 501.9(b). Order Vacating Prior Board Order and Reinstating Appeal, Docket No. 10-785
(issued July 13, 2011).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
March 15, 2009 based on his capacity to perform the duties of an order clerk.
FACTUAL HISTORY
On November 8, 2001 appellant, then a 36-year-old letter carrier, filed a traumatic injury
claim alleging that on that date, while lifting a parcel, he suffered lower back pain. By letter
dated February 26, 2002, OWCP accepted his claim for lumbosacral sprain. Appellant had a
preexisting herniated disc L4-5 from 1985. On June 10, 2005 OWCP accepted his claim for a
recurrence on May 28, 2005. Appellant has not worked since May 15, 2006.
On July 19, 2005 OWCP referred appellant for the development of a vocational
rehabilitation program. This referral did not result in employment. In a September 20, 2006
report, the certified rehabilitation counselor listed various suitable occupations for appellant.
The rehabilitation counselors continued to contact him with regard to suitable positions.
In a December 18, 2007 report, Dr. Amrit Singh, appellant’s treating physician who is
Board-certified in pain medicine and physical medicine and rehabilitation, noted that his
examination revealed persisting discomfort with change of position and ambulation and range of
motion. He noted tenderness over the lumbar spine, lumbar paraspinals and over both sacroiliac
joints right more than left. Dr. Singh stated that at this point appellant was at temporary total
disability level until he is seen by his treating Board-certified orthopedic surgeon, Dr. Franco
Vigna.
On December 20, 2007 appellant was referred to Dr. Elad Levy, a Board-certified
neurosurgeon, for a second opinion evaluation. He was examined by Dr. Elad Levy on
January 2, 2008, but OWCP had difficulty obtaining a report. As Dr. Elad Levy had requested
additional diagnostic testing, the tests were authorized by OWCP and forwarded to Dr. Elad
Levy for review. Although some interim reports were sent from Dr. Elad Levy to the Medical
Consultants Network, the company that managed medical referrals for OWCP, the record reflects
that OWCP first received Dr. Elad Levy’s reports on July 21, 2008.3
On January 14, 2008 appellant was separated from the employing establishment. He
remained on the periodic rolls.

3

In his January 2, 2008 report, Dr. Elad Levy recommended a new magnetic resonance imaging (MRI) scan and
electromyogram (EMG). In his March 10, 2008 report, he noted that appellant’s MRI scan of January 18, 2008
demonstrated disc desiccation at L5-S1 with herniations at L3-4 and L4-5, albeit mild to moderate. Dr. Elad Levy
noted that EMG results done on January 29, 2008 demonstrated a combination of what could have been L4, L5 and
S1 radiculopathies, specifically on the right superimposed or with diabetic neuropathy. He noted that he was unsure
whether appellant wanted surgical intervention. Dr. Elad Levy addressed his March 10, 2008 report to Dr. Richard
Junke, one of appellant’s treating physicians and stated: “I had the pleasure of seeing [appellant] today. As you
know, we have been evaluating him for lumbar pain. He had a recent MRI [scan] and EMG and is back here for a
follow-up visit.”

2

Not having timely received the second opinion reports of Dr. Elad Levy, on May 9, 2008
and then determining that Dr. Elad Levy had been serving as a treating physician, OWCP
referred appellant to Dr. W. Jay Levy, a Board-certified neurosurgeon, for a new second opinion
examination. In a report dated May 22, 2008, Dr. W. Jay Levy listed diagnoses of bilateral
lumbar radiculopathy, lumbar degenerative disease, smoker and diabetic neuropathy. He stated
that, based on the available information and the statement of accepted facts, appellant’s lumbar
radiculopathy and lumbar disc protrusion was directly causally related to the event of
November 8, 2001 and appears to be an aggravation. Dr. W. Jay Levy stated that the lumbar
degenerative disease is related by aggravation which is long term and therefore permanent. He
noted that appellant’s lumbar condition appeared to have disabled him from October 19, 2007
with progression of imaging abnormalities, antalgic gait with use of a cane, limitation of lumbar
motion and sensory decrease right leg. Dr. W. Jay Levy concluded that appellant had a marked
partial temporary disability with regard to the event of record. Appellant was not able to perform
regular work activities, but should be able to perform light-duty work with a 10-pound lifting
limit, avoiding frequent turning, bending and lifting and be able to change positions every 20
minutes. He was prohibited from squatting and kneeling. Appellant noted that this restriction
was due to the event of November 8, 2001 as he was working prior to that. Dr. W. Jay Levy
noted that, with regard to the Statement of Accepted Facts, some of these reports were not
provided and therefore could not be considered. In an accompanying work capacity evaluation
dated May 27, 2008,4 he indicated that appellant was limited to lifting 10 pounds,
bending/stooping one hour a day, walking four hours a day and standing and reaching six hours a
day
In a June 20, 2008 opinion, Dr. Singh indicated that appellant had a work injury of
November 8, 2001 with low back pain, lumbar disc protrusion and radicular pain in the lower
extremities and secondary myofascial pain. He noted that Dr. Elad Levy had recommended
appellant see Dr. Vigna for surgery. Dr. Singh opined that appellant remained temporarily
totally disabled until seen by Dr. Vigna. He stated that there was currently no active intervention
that he could offer appellant for his symptoms.
On July 21, 2008 OWCP received the January 2, 2008 report from Dr. Elad Levy, who
diagnosed lumbago and recommended more current diagnostic tests. Also, on July 21, 2008, it
received the March 10, 2008 report of Dr. Elad Levy, who again diagnosed lumbago and noted
that appellant was unsure about surgical intervention.
In a September 25, 2008 letter, the employing establishment indicated that it had no work
available for appellant within his restrictions and asked OWCP to refer appellant to vocational
rehabilitation services.
On October 23, 2008 OWCP referred appellant to Dr. Robert M. Bauer, a Board-certified
orthopedic surgeon, for an impartial medical examination to resolve the conflict between
Dr. W. Jay Levy and Dr. Singh regarding diagnosis, the need for further treatment, the necessity
for surgery due to the work-related condition, whether a causal relationship existed between
4

Although the work capacity evaluation was dated May 27, 2008, this date appears to be in error, as it
accompanies a report dated May 22, 2008 and was received by OWCP on that date.

3

appellant’s condition and the accepted work injury and whether there was any continuing
disability to the work injury.
By letter dated November 2, 2008, appellant’s attorney objected to the referral to
Dr. Bauer. The attorney alleged that it was inappropriate when OWCP obtained two second
opinions. He stated that appellant had been referred by OWCP to Dr. Elad Levy and, upon
Dr. Elad Levy’s recommendation, he was referred for additional diagnostic testing. After the
testing, appellant had returned to Dr. Elad Levy to have the test results reviewed. He found the
referral to Dr. W. Jay Levy improper. Appellant also objected to the selection of Dr. Bauer as an
impartial medical examiner, contending that there had been no true conflict and that Dr. Bauer
performed nothing but examinations for the insurance industry and was not impartial.
In the November 12, 2008 report, Dr. Bauer listed appellant’s accepted diagnosis as
lumbosacral sprain. He noted that appellant continued to have objective findings and
demonstrated decreased range of motion of his lumbar spine with active testing. Dr. Bauer noted
that appellant’s lumbar strain had not resolved, that the disc herniation at L3-4 was also present
and appellant remained symptomatic. He recommended a lumbar discectomy L3-4 and L4-5
levels with nerve root decompression. With regard to disability, Dr. Bauer opined that
appellant’s work injury was partly causing restrictions, although he did note that the disc
herniation at L4-5 was not causally related to the employment injury. He apportioned disability,
indicating that 50 percent was attributable to the preexisting L4-5 herniated disc and 50 percent
was attributable to the employment-related lumbar strain. Dr. Bauer added that the accepted
condition was a permanent aggravation. He stated that appellant could return to work eight
hours a day with restrictions instructing him to refrain from any repetitive twisting, turning or
bending with his torso. Dr. Bauer also indicated that appellant should have a 10-pound weight
lifting restriction and be able to change his positions frequently. He stated that appellant was not
able to perform full-time limited duties as a letter carrier. Dr. Bauer noted that, although he had
not reviewed the actual written report of May 22, 2008 of Dr. W. Jay Levy, he was in agreement
with the evaluation of May 27, 2008.5
By letter dated December 1, 2008, OWCP asked Melissa Nicosia, a vocational counselor,
to update the labor market surveys for appellant. In a January 27, 2009 report, Ms. Nicosia
indicated that he could obtain work as an order clerk. She copied the description of an order
clerk from the Department of Labor’s Dictionary of Occupational Titles (DOT). Under specific
vocational preparation, Ms. Nicosia noted that appellant had customer service and clericalrelated experience and basic computer skills. Under availability, she noted that she verified the
position was available with John Slenker, a New York Department of Labor, Labor Economist
and reviewed help wanted ads in local publications. Ms. Nicosia stated that Mr. Slenker
indicated that the weekly wage for this position was $382.50. Specific positions were listed for a
clerk/typist in Buffalo, New York and for a billing typist in Williamsville, New York. A
description was also enclosed for a title clerk position at Adessa Auto Auction.

5

See supra note 4.

4

On February 5, 2009 OWCP proposed reducing appellant’s compensation for wage loss
due to his ability to earn wages as an order clerk at the rate of $382.50 a week. It allotted him 30
days to submit evidence to the contrary. Appellant did not respond within the allotted time.
By decision dated March 9, 2009, the decision to reduce appellant’s compensation
benefits was made final.
On March 22, 2009 appellant, through his attorney, requested an oral hearing.
telephonic hearing was held on July 13, 2009 but appellant’s attorney failed to call OWCP.

A

In an August 5, 2009 affidavit, appellant stated that he met with Ms. Nicosia of
vocational rehabilitation only two times for a total of an hour, that he advised her that he wished
to obtain further education or retrain for employment, that she advised him that retraining was
out of the question and that she was unwilling to recommend to OWCP that it pay for training
and would help him with job placement only, that she advised him of only one job opening as a
title clerk at Adessa Auto Auction in Akron, New York, but that this job was over an hour
commute each way in good weather and that his physician told him not to drive such distances.
He also noted that, when he contacted Adessa Auto Auction, he was informed that the position
was already filled before he even had a chance to apply for it. Appellant also indicated that the
job description required him to be on his feet much of the day and Dr. Bauer limited him to
sitting job. He also contended that the job required that he maintain knowledge of Department of
Motor Vehicle laws and regulations concerning vehicles titles and that he had no such
knowledge. Appellant also stated that Adessa Auto Auction informed him that the job required
strong computer skills and that he had no computer skills.
By letter dated August 8, 2009, appellant’s attorney apologized for missing the telephone
hearing. He argued that OWCP’s decision dated March 9, 2009, should be set aside and
enclosed further documentation. He argued that OWCP illegally obtained a second second
opinion from Dr. W. Jay Levy, over the attorney’s objections. Appellant’s attorney further
contended that as no conflict existed between appellant’s treating physician and the first second
opinion examiner, Dr. Elad Levy, it was illegal to obtain an impartial medical opinion as no
conflict existed between appellant’s physician and the first second opinion examiner.
Appellant’s attorney also contended that OWCP illegally relied on its hired rehabilitation
counselor as Ms. Nicosia failed to offer any proof of her qualifications. He further argued there
was no evidence that the position of order clerk actually existed or was reasonably available in
appellant’s commuting area, arguing that the only job she notified appellant about involved a
commute of over one hour each way. Counsel further contended that the job offered did not
meet appellant’s work restrictions. Appellant found that the position was filled when he called
and that he was unqualified for the job. He also contended that Dr. Bauer’s report was not well
rationalized. Appellant noted that Dr. Bauer never had the May 22, 2008 report of Dr. W. Jay
Levy, one of the reports that created the conflict and that therefore his opinion was based on an
incomplete record. Counsel concluded his argument by stating that OWCP’s decision was in
error.

5

In a February 20, 2009 letter, Phyllis A. Stevens from Human Resources at Adessa Auto
Auction stated that appellant came into their offices to apply for the full-time position of title
clerk but the position had been filled by an employee that was laid off recently and was rehired.
By decision dated October 29, 2009, an OWCP hearing representative affirmed the
March 9, 2009 decision. The hearing representative stated that appellant failed to establish that
he was unable to perform the duties of the constructed position or that he was totally disabled for
all work and that the medical evidence of record supported appellant’s ability to perform this job
despite his disagreement with OWCP’s decision.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.6 Its burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.7
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment, the employee’s age and
vocational qualifications and the availability of suitable employment.8 Accordingly, the
evidence must establish that jobs in the position selected for determining wage-earning capacity
are reasonably available in the general labor market in the commuting area in which the
employee lives. In determining an employee’s wage-earning capacity, OWCP may not select a
makeshift or odd lot position or one not reasonably available on the open labor market.9
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to OWCP’s wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s DOT or otherwise available in the
open market, that fit the employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once the selection is made, a determination of wage rate
and availability in the labor market should be made through contact with the state employment
service or other applicable service. Finally, application of the principles set forth in Albert C.
Shadrick10 and codified by regulations at 20 C.F.R. § 10.40311 should be applied. Subsection (d)
of the regulations provide that the employee’s wage-earning capacity in terms of percentage is

6

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976).

7

P.B., Docket No. 10-2200 (issued June 21, 2011).

8

Samuel J. Chavez, 44 ECAB 431 (1993); Hattie Drummond, 39 ECAB 904 (1988); see 5 U.S.C. § 8115(a);
A. Larson, The Law of Workers’ Compensation § 57.22 (1989).
9

Stephen M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

10

5 ECAB 376 (1953).

11

20 C.F.R. § 10.403.

6

obtained by dividing the employee’s actual earnings or the pay rate of the position selected by
OWCP, by the current pay rate for the job held at the time of the injury.12
Section 8123(a) of FECA provides in part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.13 In situation where
there are opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.14
ANALYSIS
The Board finds that OWCP improperly reduced appellant’s compensation benefits.
Initially, the Board rejects appellant’s contention that OWCP improperly referred him to
Dr. W. Jay Levy. The first second opinion physician, Dr. Elad Levy, did not cooperate with
OWCP. OWCP asked for a clarification of Dr. Elad Levy’s report, but as Dr. Elad Levy never
gave a timely, well-rationalized report addressing the issues, appellant was properly referred to
Dr. W. Jay Levy for a new second opinion.15 It then properly found a conflict in the medical
evidence between Dr. W. Jay Levy (who found that appellant could return to work for eight
hours a day with restrictions) and Dr. Singh (who found appellant totally disabled) and referred
appellant to Dr. Bauer for an impartial medical examination. Although appellant alleged that
Dr. Bauer was not impartial due to allegedly conducting examinations for the insurance industry,
this allegation was not substantiated with any evidence of bias.
The Board finds, however, that the opinion of Dr. Bauer is insufficient. Dr. Bauer noted
that he did not have the opinion of Dr. W. Jay Levy dated May 22, 2008, who was on one side of
the conflict. The opinion of an impartial medical examiner must be based on a complete medical
history and reflect an accurate understanding of the medical record.16 It is evident Dr. Bauer did
not have a complete record. OWCP should have forwarded the May 22, 2008 report to
Dr. Bauer and asked for a supplemental opinion.17 Moreover, Dr. Bauer apportioned appellant’s
12

Id. at § 10.403(d).

13

5 U.S.C. § 8123(a).

14

John E. Cannon, 55 ECAB 585 (2004).

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Second Opinion Examinations, Chapter 2.810.9(j). (OWCP has a duty to seek clarification for OWCP’s elected
physician and only if the second opinion physician does not respond or does not provide a sufficient response after
being asked, should OWCP schedule a new examination). See also Mae Z. Hackett, 34 ECAB 1421 (1983) wherein
the Board has held that, once OWCP begins to develop the medical evidence, it has the responsibility to obtain an
evaluation which will resolve the issue involved in the case.
16

Nancy Keenan, 56 ECAB 687 (2005).

17

Where OWCP secures an opinion from an impartial medical specialist to resolve a conflict in the medical
evidence, it has the obligation to secure a supplemental report from the specialist for the purpose of correcting the
defect in the original report. See April Ann Erickson, 28 ECAB 336 (1977).

7

disability, stating that 50 percent was attributable to the employment injury and 50 percent was
attributable to the preexisting condition. As the Board has held, no attempt should be made to
apportion disability between a preexisting condition and an accepted one.18 Accordingly, the
Board finds that this report is insufficient to meet OWCP’s burden to reduce appellant’s
compensation benefits.
Furthermore, the Board notes that OWCP relied on the opinion of the rehabilitation
counselor in determining that the job was vocationally suitable. OWCP procedures provide that
the claims examiner may only rely on the opinion of a rehabilitation specialist who is an expert
in the field of vocational rehabilitation as to whether a job is reasonably available.19 Further, the
evidence is insufficient to establish that the position of clerk was within appellant’s skill level or
his specific physical restrictions or that it was within a reasonable commuting distance. It is
OWCP’s burden of proof to justify reduction of compensation by identifying a suitable position.
It did not meet its burden of proof in this case to reduce appellant’s compensation benefits.
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation based on his
capacity to perform the duties of an order clerk.

18

See Henry Klaus, 9 ECAB 333 (1957).

19

M.V., Docket No. 10-1642 (issued June 15, 2011); id., (October 2009).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 29, 2009 is reversed.
Issued: September 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

